Citation Nr: 0729798	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-22 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1952 to July 1955.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The Louisville RO currently has jurisdiction 
over the veteran's claims.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Louisville RO in June 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
bilateral sensorineural hearing loss and his military 
service.

2.  The competent medical evidence of record does not include 
a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends were incurred as a 
result of acoustic trauma from artillery fire in service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 8, 2003, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  The letter informed 
the veteran that his service medical records were missing, 
indicating they were most likely destroyed in a fire at the 
National Personnel Records Center (NPRC) in July 1973.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
December 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  [The Board acknowledges 
there is a subsequent VCAA letter dated in November 2006; 
however, this letter was provided after the veteran's claims 
were adjudicated and thus it would be prejudicial to the 
veteran to discuss the notice provided in the November 2006 
letter].  Specifically, the veteran was advised in the 
December 2003 letter that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the December 2004 letter informed the veteran that VA would 
make reasonable efforts to obtain non-Federal evidence.  The 
December 2003 specifically indicated that records from Dr. S. 
had been requested on his behalf.  Included with the letter 
were copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete such so that the RO could obtain private records on 
his behalf.  The veteran was also advised in the letter that 
a VA examination would be provided if necessary to decide his 
claims.

The December 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, the Board notes that the December 2003 VCAA letter 
specifically requested that the veteran: "Send us any 
medical reports you have."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated May 4, 2007, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the May 2007 letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and tinnitus.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claims of entitlement to service connection 
were denied based on elements (2), existence of a disability, 
and (3), connection between the veteran's service and the 
claimed disabilities.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.
In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained VA and private 
treatment records of the veteran.

The veteran's service medical records are not associated with 
the claims folder, and as alluded to above, there is 
indication from the NPRC that they were destroyed in a fire 
in July 1973.  The veteran, however, has not contended that 
he sought or received any pertinent service medical treatment 
for hearing loss or tinnitus. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Federal Circuit elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records.  The Board finds, however, that there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  
See Hayre [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical records a number of times.  The RO submitted 
requests to the NPRC in January 1997 [for a prior unrelated 
claim for service connection] and February 2004, asking for 
all available military medical and dental and personnel 
records for the veteran.  The NPRC responded in both 
instances that the service medical records were probably 
destroyed in the above-mentioned fire.  The RO sent the 
veteran a letter dated May 6, 2006 detailing all the steps 
that had been taken in an attempt to locate the veteran's 
service medical records and requested: "Please furnish us 
with the service medical records if you have a copy."  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board observes in passing that in the absence of in-
service disease or injury for both claims and current 
disability for the tinnitus claim, there is no obligation on 
the part of VA to seek a medical nexus opinion.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  The outcome of 
this case hinges on what occurred, or more precisely what did 
not occur, during service.  Therefore, in the absence of 
evidence of in-service disease or injury, referral of this 
case for an opinion as to the etiology of the veteran's 
claimed hearing loss and tinnitus would in essence place the 
examining physician in the role of a fact finder.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed hearing problems and his military service 
would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issues here under consideration, and the latter is lacking as 
to the tinnitus claim.  Referral of this case for a nexus 
opinion under the circumstances here presented would 
therefore be a useless act.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims, 
including his testimony at the Louisville RO in June 2007.  
Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

With respect to Hickson element (1), as previously discussed, 
VA outpatient records document a current diagnosis of 
bilateral hearing loss and the veteran's receipt of hearing 
aids.  Hickson element (1) is accordingly met for the 
bilateral hearing loss claim.

With respect to Hickson element (1) and the claim for 
tinnitus, there is no medical evidence that supports a 
conclusion that tinnitus is currently present.  The veteran 
has offered no competent medical evidence of tinnitus.  As 
detailed in the VCAA discussion above, he has been accorded 
ample opportunity to present medical evidence in support of 
his tinnitus claim and has not done so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself contends that he 
current has tinnitus, it is now well-established that lay 
persons without medical training are not competent to comment 
on medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In the absence of any currently diagnosed tinnitus, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Hickson element (1) has 
not been met for the tinnitus claim, and service connection 
may not be granted on this basis alone.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran does not 
contend that hearing loss, or for that matter tinnitus, was 
present in service or within one year following separation 
from service, and the evidence of record does not support 
such a conclusion.  Indeed, the veteran denied receiving 
treatment for bilateral hearing loss or tinnitus in service.  
See the June 2007 hearing transcript, page 4.  He indicated 
on his claim for service connection that he first sought 
treatment for hearing problems in 1992, and the evidence of 
record documents treatment for hearing problems beginning in 
December 2003.  This is many years after separation from 
service, and is well past the one-year mark for presumptive 
service connection in the case of sensorineural hearing loss.  

With respect to in-service injury, the veteran contends that 
he was constantly exposed to acoustic trauma from artillery 
fire in the service.  See the June 2007 hearing transcript, 
page 2.  However, as detailed above there is no medical 
evidence of hearing problems until December 2003, long after 
separation from service.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

The Board appreciates the veteran's service on behalf of his 
country and does not question that he was exposed to loud 
noises during his military service, essentially as he has 
contended.  However, for reasons expressed immediately above, 
the Board finds that the evidence does not support the 
veteran's contention that he his hearing loss or tinnitus, if 
present, was related to events in service.  Hickson element 
(2) has therefore not been met.  The Board additionally 
observes that in the absence of an in-service incurrence or 
aggravation of a disease or injury, it follows that Hickson 
element (3), or medical nexus, is necessarily lacking also.  

To the extent the veteran himself contends that his current 
bilateral hearing loss and claimed tinnitus are related to 
his military service, laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as etiology or the .  See Espiritu, supra; see 
also 38 C.F.R. § 3.159 (a)(1), supra.  

Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The benefits sought on appeal are accordingly denied.  The 
veteran, of course, may apply to reopen his claim with the RO 
at any time, with new and material evidence.  Of particular 
importance would be medical evidence that he has tinnitus and 
an opinion that there is a reasonable likelihood his hearing 
loss and any tinnitus are related to his duties in service.  





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


